     Case 3:21-cv-00359-JLS-BLM Document 4 Filed 06/14/21 PageID.73 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERNEST NAPPER, JR.,                                Case No.: 21-CV-359 JLS (BLM)
12                                     Plaintiff,
                                                        ORDER: (1) DENYING MOTION TO
13   v.                                                 PROCEED IN FORMA PAUPERIS
                                                        AND DISMISSING COMPLAINT
14
                                                        PURSUANT TO 28 U.S.C. § 1915(g)
15   SAN DIEGO COUNTY SHERIFF’S                         AND (2) DENYING MOTION TO
     DEPT.; GEORGE BAILEY                               APPOINT COUNSEL
16   DETENTION FACILITY; and
17   CORPORAL BADGE #3142,                              (ECF Nos. 2, 3)
18                                  Defendants.
19
20         Plaintiff Ernest Napper, Jr. (“Plaintiff” or “Napper”), currently incarcerated at
21   George Baily Detention Facility (“GBDF”), has filed a pro se civil rights action pursuant
22   42 U.S.C. § 1983. See ECF No. 1 (“Compl.”). Plaintiff did not prepay the civil filing fee
23   required by 28 U.S.C. § 1914(a) at the time of filing. He has instead filed a Motion to
24   Proceed in Forma Pauperis (“IFP”) pursuant to 28 U.S.C. §1915(a). See ECF No. 2 (“IFP
25   Mot.”). Plaintiff has also filed a Motion to Appoint Counsel. See ECF No. 3 (“Counsel
26   Mot.”).
27   ///
28   ///
                                                    1
                                                                             21-CV-359 JLS (BLM)
     Case 3:21-cv-00359-JLS-BLM Document 4 Filed 06/14/21 PageID.74 Page 2 of 6



 1                     MOTION TO PROCEED IN FORMA PAUPERIS
 2   I.    Legal Standard
 3         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa Cty.
 4   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Napper, however, “face
 5   an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount of a
 6   filing fee,” in “monthly installments” or “increments” as provided by 28 U.S.C.
 7   § 1915(a)(3)(b), the Prison Litigation Reform Act (“PLRA”) amended section 1915 to
 8   preclude the privilege to proceed IFP in cases where the prisoner
 9         has, on 3 or more prior occasions, while incarcerated or detained in any
           facility, brought an action or appeal in a court of the United States that was
10
           dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
11         upon which relief can be granted, unless the prisoner is under imminent
           danger of serious physical injury.
12
13   28 U.S.C. § 1915(g).      “This subdivision is commonly known as the ‘three strikes’
14   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
15         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
16   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
17   “Cervantes”) (stating that, under the PLRA, “[p]risoners who have repeatedly brought
18   unsuccessful suits may entirely be barred from IFP status under the three strikes rule[.]”).
19   The objective of the PLRA is to further “the congressional goal of reducing frivolous
20   prisoner litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir.
21   1997).
22   II.   Analysis
23         A.     Whether Plaintiff Has Three Strikes
24         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
25   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
26   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
27   styles such dismissal as a denial of the prisoner’s application to file the action without
28   prepayment of the full filing fee,” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
                                                    2
                                                                                  21-CV-359 JLS (BLM)
     Case 3:21-cv-00359-JLS-BLM Document 4 Filed 06/14/21 PageID.75 Page 3 of 6



 1   When courts “review a dismissal to determine whether it counts as a strike, the style of the
 2   dismissal or the procedural posture is immaterial. Instead, the central question is whether
 3   the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-
 4   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738
 5   F.3d 607, 615 (4th Cir. 2013)). “When . . . presented with multiple claims within a single
 6   action,” however, courts may “assess a PLRA strike only when the case as a whole is
 7   dismissed for a qualifying reason under the Act.” Hoffman v. Pulido, 928 F.3d. 1147, 1152
 8   (9th Cir. 2019) (citing Washington v. L.A. Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1057 (9th
 9   Cir. 2016)).
10         A court may take judicial notice of its own records, see Molus v. Swan, Civil Case
11   No. 3:05-cv-00452–MMA-WMc, 2009 WL 160937, at *2 (S.D. Cal. Jan. 22, 2009) (citing
12   United States v. Author Servs., 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v. Warner
13   Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take notice of
14   proceedings in other courts, both within and without the federal judicial system, if those
15   proceedings have a direct relation to matters at issue,’” Bias v. Moynihan, 508 F.3d 1212,
16   1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir.
17   2002)). Based on a review of its own dockets and those of other courts available on
18   PACER, this Court finds that Plaintiff has had three prior prisoner civil actions or appeals
19   dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon
20   which relief may be granted. They are:
21         (1) Napper v. Wong, Civil Case No. 2:08-cv-03826-UA-AN (C.D. Cal., West. Div.),
22   ECF No. 2: July 1, 2008 order denying IFP status and dismissing case as “frivolous” and
23   for “failure to state a claim on which relief can be granted” pursuant to 28 U.S.C.
24   §§ 1915(e)(2)(A), (B)(i)–(iii) (strike one);
25         (2) Napper v. Wong, Civil Case No. 2:09-cv-03446-UA-AN (C.D. Cal., West. Div.),
26   ECF No. 2: July 2, 2009 order denying IFP status and dismissing case as “frivolous” and
27   for “failure to state a claim upon which relief may be granted” pursuant to 28 U.S.C.
28   §§ 1915(e)(2)(A), (B)(i)–(iii) (strike two); and
                                                    3
                                                                                 21-CV-359 JLS (BLM)
     Case 3:21-cv-00359-JLS-BLM Document 4 Filed 06/14/21 PageID.76 Page 4 of 6



 1          (3) Napper v. Haws, Civil Case No. 2:09-cv-04063-UA-AN (C.D. Cal., West. Div.),
 2   ECF No. 3: August 19, 2009 order dismissing case as “frivolous” and “for failure to state
 3   a claim upon which relief may be granted” pursuant to 28 U.S.C. §§ 1915(e)(2)(A), (B)(i)–
 4   (iii) (strike three).
 5          B.      Whether Plaintiff Faces Imminent Danger of Serious Physical Injury
 6          Once a prisoner has accumulated three strikes, section 1915(g) prohibits his pursuit
 7   of any subsequent IFP civil action or appeal in federal court unless he faces “imminent
 8   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051–
 9   52 (noting § 1915(g)’s exception for IFP complaints that “make[] a plausible allegation
10   that the prisoner faced ‘imminent danger of serious physical injury’ at the time of filing.”).
11   The Court has reviewed Plaintiff’s Complaint and concludes that it contains no “plausible
12   allegations” to suggest Napper faced “‘imminent danger of serious physical injury’ at the
13   time of filing.” Cervantes, 493 F.3d at 1055 (quoting 28 U.S.C. § 1915(g)).
14          In his Complaint, Plaintiff alleges that Defendants have failed to take adequate
15   precautions against contamination when distributing food to inmates during the COVID-
16   19 outbreak. See Compl. at 4–5. He contends that jail staff are not changing their gloves
17   often enough when distributing food and that the food is stored in a manner that leaves it
18   susceptible to spoilage and pests. Id. at 5–6. Plaintiff also claims that, while jail officials
19   provide “K-95” masks for detainees to use during court appearances, inmates are not given
20   “K-95” masks for use inside the jail. Id. at 7. Plaintiff concedes detainees are provided
21   with cloth masks inside the jail but argues that cloth masks are insufficient protection
22   against COVID-19. Id.
23          Plaintiff’s allegations do not rise to the level of “imminent danger of serious physical
24   injury.” See Cervantes, 493 F.3d at 1055; see also Anderson v. Doe, No. 20-cv-1620-
25   DAD-SAB-PC, 2020 WL 7383644, at *2 (E.D. Cal. Dec. 16, 2020) (concluding a plaintiff
26   who raised claims related to COVID-19 precautions in jail (or lack thereof) was not in
27   imminent danger of serious physical injury at the time he filed the complaint because he
28   was not a high risk detainee and the “jail [was] employing efforts to prevent the spread of
                                                    4
                                                                                  21-CV-359 JLS (BLM)
     Case 3:21-cv-00359-JLS-BLM Document 4 Filed 06/14/21 PageID.77 Page 5 of 6



 1   the disease”). Thus, the imminent danger exception to section 1915(g)’s three-strikes bar
 2   does not apply here.
 3         Accordingly, because Plaintiff has, while incarcerated, accumulated at least three
 4   “strikes” as defined by section 1915(g), and because he fails to make a “plausible
 5   allegation” that he faced imminent danger of serious physical injury at the time he filed his
 6   Complaint, he is not entitled to the privilege of proceeding IFP in this action. See
 7   Cervantes, 493 F.3d at 1055; Rodriguez v. Cook, 169 F.3d 1176, 1180 (9th Cir. 1999)
 8   (finding that 28 U.S.C. § 1915(g) “does not prevent all prisoners from accessing the courts;
 9   it only precludes prisoners with a history of abusing the legal system from continuing to
10   abuse it while enjoying IFP status”); see also Franklin v. Murphy, 745 F.2d 1221, 1231
11   (9th Cir. 1984) (stating that “court permission to proceed IFP is itself a matter of privilege
12   and not right”).
13                      MOTION FOR APPOINTMENT OF COUNSEL
14         Plaintiff has also filed a Motion for Appointment of Counsel. See generally Counsel
15   Mot. However, a motion to appoint counsel pursuant to 28 U.S.C. § 1915(e)(1) necessarily
16   depends upon the plaintiff’s ability to proceed IFP. See 28 U.S.C. § 1915(e)(1) (“The court
17   may request an attorney to represent any person unable to afford counsel.”). In other words,
18   in order to be successful, such a motion requires that the plaintiff has been determined
19   eligible to proceed IFP due to indigence; further, whether to grant a motion to appoint
20   counsel is within “the sound discretion of the trial court[,] and [such a motion] is granted
21   only in exceptional circumstances.” Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103
22   (9th Cir. 2004). Because Plaintiff is not entitled to proceed IFP pursuant to 28 U.S.C.
23   § 1915(g) and additionally has failed to allege the presence of exceptional circumstances,
24   he also is not entitled to the appointment of counsel pursuant to 28 U.S.C. § 1915(e)(1).
25   Therefore, the Court DENIES Plaintiff’s Counsel Motion.
26   ///
27   ///
28   ///
                                                   5
                                                                                 21-CV-359 JLS (BLM)
     Case 3:21-cv-00359-JLS-BLM Document 4 Filed 06/14/21 PageID.78 Page 6 of 6



 1                                        CONCLUSION
 2         In light of the foregoing, the Court:
 3         1.    DENIES Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(g)
 4   (ECF No. 2);
 5         2.    DISMISSES this civil action sua sponte WITHOUT PREJUDICE for
 6   failing to prepay the $402 civil and administrative filing fees required by 28 U.S.C.
 7   § 1914(a); and
 8         3.    DENIES Plaintiff’s Motion to Appoint Counsel (ECF No. 3).
 9         The Clerk of Court SHALL CLOSE the file.
10         IT IS SO ORDERED.
11   Dated: June 14, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   6
                                                                          21-CV-359 JLS (BLM)
